— Judgment unanimously modified on the law and facts in accordance with the Memorandum, and as modified affirmed, with costs to claimants. New findings made, and inconsistent findings reversed. Memorandum : This was what we might refer to as the “ second taking ”. The first appropriation was in Case No. 45, decided herewith. In our decision in that case we decided that the value of the remaining property after the first appropriation was $4.17 per square foot. The award for this, or the “ second appropriation ” should have been computed on that value and not on a value of $4.50 per square foot. Thus the total amount awarded should have been *793for 1,084 square feet at $4.17 per square foot, totalling $4,520. The award should be reduced to this amount, plus interest. (Appeals from judgment of Court of Claims for claimants on a claim for permanent appropriation.) Present—Williams, P. J., Bastow, Henry, Del Vecchio and Marsh, JJ.